DETAILED ACTION
Response to Amendment
	In response to amendment filed on 5/3/2022, claims 2, 7, 9, 11, 12, 17, 19 and 21 are amended, claim 1 was cancelled, claims 8, 16 are cancelled and claims 22- 23 are added. Claims 2- 7, 9- 15, 17- 23 are pending for examinations.

Response to Arguments
	Applicant's arguments filed in the remarks on 5/3/2022 have been fully considered but they are not persuasive. On page 12, last five lines and page 13, first paragraph, applicant argues, “Tarik does not teach “the network traffic proceeds along the path until a destination of the network traffic matches a target geographic region of one of the virtual interfaces” as recited by amended claim 2. 
	Examiner disagrees and respectfully submits that as per limitations, “connecting the first virtual interface and the second virtual interface sequentially to form a path of virtual interfaces, wherein the network traffic proceeds along the path until a destination of the network traffic matches a target geographic region of one of the virtual interfaces…”; Tarik states in Fig. 6 about first geographic region can be from #106 to 110 and second geographic region can be #602 to #606 and first interface can be #110 and second interface can be #604 and here packets are being forwarded as per the destination address.
	On page 14, first paragraph applicant argues similar above arguments as discussed above. Please refer above discussion for that.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4, 6- 7, 12, 14- 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hammam et al. (US Pub. No. 2016/0226755 A1), hereafter Tarik in view of in view of Ng et al. (US Pub. No. 2016/0285977 A1).

	Regarding claim 2, Tarik teaches a system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory, the one or more hardware processors being configured to execute instructions from the non-transitory memory to cause the one or more hardware processors to perform operations (see claim 20) comprising:
	determining one or more first routes to a first network node located in a first target geographic region of a distributed network (see claim 20…selecting a point-to-point VIP tunnel associated with the VIP address, wherein the point-to-point VIP tunnel encapsulates a point-to-point link between the gateway router and the scalable VIP appliance; separating one or more packets within the traffic; classifying each of the one or more separated packets based on one or more indicators of the one or more packets…; refer to claim 27 about….the one or more indicators of the one or more separated packets is based on one or more of an IP address, source port, protocol, destination port, and tunnel ID; further see [0074].. these indicators may be based upon the destination address of the external traffic, or based on which connection (e.g., which VPN) the ingress traffic belongs to. For example, in FIG. 2, the gateway router 102, using VIP tunnel selector 208, selects the tunnel with VIP address A to send the data from traffic 104 to, as indicated at 262; see fig. 6 about #102 sends to a #114 (first network node));
	applying the one or more first routes to build a plurality of first tunnels that provide connectivity to the first network node, the one or more first routes being shared among the plurality of first tunnels (already stated above in claim 20 about… selecting a point-to-point VIP tunnel associated with the VIP address, wherein the point-to-point VIP tunnel encapsulates a point-to-point link between the gateway router and the scalable VIP appliance…; further refer to claim 30…forwarding each of the one or more separated packets to one of one or more IP tunnels based on the classification of each of the one or more separated packets, wherein the one or more IP tunnels are connected to the scalable VIP appliance (i.e. first network node), and wherein the one or more IP tunnels comprise a forwarding tunnel group associated with the point-to-point VIP tunnel);
	establishing a first virtual interface associated with the first target geographic region, wherein the first virtual interface performs operations associated with the one or more first routes, the plurality of first tunnels, or both (see Fig. 6; see #106);
	determining one or more second routes to a second network node located in a second target geographic region of the distributed network (see Fig. 6. #608 as a second network node and second route can be #604); 
	receiving network traffic (refer to claim 20 about receiving traffic);
	connecting the first virtual interface and the second virtual interface sequentially to form a path of virtual interfaces, wherein the network traffic proceeds along the path until a destination of the network traffic matches a target geographic region of one of the virtual interfaces (Tarik states in Fig. 6 about first geographic region can be from #106 to 110 and second geographic region can be #602 to #606 and first interface can be #110 and second interface can be #604 and here packets are being forwarded as per the destination address) ;
	determining whether a destination of the network traffic is located in the first target geographic region (already stated refer to claim 20 and 27 in context with [0024, 0051, 0074, 0124]); and
	in response to determining that the destination of the network traffic is located in the first target geographic region, sending the network traffic to the first network node via one or more of the plurality of first tunnels (already discussed above; see claim 20…forwarding each of the one or more separated packets to one of one or more IP tunnels based on the classification of each of the one or more separated packets, wherein the one or more IP tunnels are connected to the scalable VIP appliance, and wherein the one or more IP tunnels comprise a forwarding tunnel group associated with the point-to-point VIP tunnel).
	But Tarik is silent about applying the one or more second routes to build a plurality of second tunnels that provide connectivity to the second network node, the one or more second routes being shared among the plurality of second tunnels; however Ng teaches in claim 11 and as per Fig. 1A/B wherein packet has been received at a first node (#106) and based on session information (i.e. the session information is based, at least in part, on one or more of a source IP address, a destination IP address, a source MAC address, a destination MAC address, a VLAN tag, a source port number, and a destination port number; see claim 12) of the received packet determining the tunnel based…. on the session information and the number of available tunnels; (ii) determining a first tunnel for transmitting the received packet according to the hash result; (iii) storing the session information and corresponding tunnel ID of the first tunnel in a first database; (iv) transmitting the received packet through the first tunnel; further see claim 9- 10 regarding second network node (#108); further refer in context with [0045] to [0046]… When the encapsulating packet arrives at network node 108, network node 108 may decapsulate the encapsulating packet in order to retrieve the packet. The packet is then sent to the destination of the packet by network node 108. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ng with the teachings of Tarik to make system more standardized. Having a mechanism wherein applying the one or more second routes to build a plurality of second tunnels that provide connectivity to the second network node, the one or more second routes being shared among the plurality of second tunnels; greater way more standardized approach can be carried out in the communication system.

	Regarding claim 4, Tarik in view of Ng teaches as per claim 2, wherein determining whether the destination of the network traffic is located in the first target geographic region comprises determining whether a destination address associated with the network traffic is included in a first list of network addresses; Tarik already stated above refer to claim 20 and 27 in context with [0024, 0051, 0074, 0124].

	Regarding claim 6, Tarik in view of Ng teaches as per claim 2, wherein the first network node is associated with an egress point of the distributed network, and wherein sending the network traffic to the first network node causes the network traffic to egress the distributed network at the egress point; Tarik here scalable VIP appliance as a network node which can work as egress point; see Fig. 3-7.

	Regarding claim 7, Tarik in view of Ng teaches as per claim 2, determining whether the destination of the network traffic is located in the second target geographic region; and in response to determining that the destination of the network traffic is located in the second target geographic region, sending the network traffic to the second network node via one or more of the plurality of second tunnels; Ng teaches in claim 11 and as per Fig. 1A/B wherein packet has been received at a first node (#106) and based on session information (i.e. the session information is based, at least in part, on one or more of a source IP address, a destination IP address, a source MAC address, a destination MAC address, a VLAN tag, a source port number, and a destination port number; see claim 12) of the received packet determining the tunnel based…. on the session information and the number of available tunnels; (ii) determining a first tunnel for transmitting the received packet according to the hash result; (iii) storing the session information and corresponding tunnel ID of the first tunnel in a first database; (iv) transmitting the received packet through the first tunnel; further see claim 9- 10 regarding second network node (#108); further refer in context with [0045] to [0046]… When the encapsulating packet arrives at network node 108, network node 108 may decapsulate the encapsulating packet in order to retrieve the packet. The packet is then sent to the destination of the packet by network node 108. 

	Regarding claim 12, Tarik teaches a method (see claim 20) comprising:
	determining one or more first routes to a first network node located in a first target geographic region of a distributed network (see claim 20…selecting a point-to-point VIP tunnel associated with the VIP address, wherein the point-to-point VIP tunnel encapsulates a point-to-point link between the gateway router and the scalable VIP appliance; separating one or more packets within the traffic; classifying each of the one or more separated packets based on one or more indicators of the one or more packets…; refer to claim 27 about….the one or more indicators of the one or more separated packets is based on one or more of an IP address, source port, protocol, destination port, and tunnel ID; further see [0074].. these indicators may be based upon the destination address of the external traffic, or based on which connection (e.g., which VPN) the ingress traffic belongs to. For example, in FIG. 2, the gateway router 102, using VIP tunnel selector 208, selects the tunnel with VIP address A to send the data from traffic 104 to, as indicated at 262; see fig. 6 about #102 sends to a #114 (first network node));
	applying the one or more first routes to build a plurality of first tunnels that provide connectivity to the first network node, the one or more first routes being shared among the plurality of first tunnels (already stated above in claim 20 about… selecting a point-to-point VIP tunnel associated with the VIP address, wherein the point-to-point VIP tunnel encapsulates a point-to-point link between the gateway router and the scalable VIP appliance…; further refer to claim 30…forwarding each of the one or more separated packets to one of one or more IP tunnels based on the classification of each of the one or more separated packets, wherein the one or more IP tunnels are connected to the scalable VIP appliance (i.e. first network node), and wherein the one or more IP tunnels comprise a forwarding tunnel group associated with the point-to-point VIP tunnel);
	establishing a first virtual interface associated with the first target geographic region, wherein the first virtual interface performs operations associated with the one or more first routes, the plurality of first tunnels, or both (see Fig. 6; see #106);
	determining one or more second routes to a second network node located in a second target geographic region of the distributed network (see Fig. 6. #608 as a second network node and second route can be #604); 
	receiving network traffic (refer to claim 20 about receiving traffic);
	connecting the first virtual interface and the second virtual interface sequentially to form a path of virtual interfaces, wherein the network traffic proceeds along the path until a destination of the network traffic matches a target geographic region of one of the virtual interfaces (Tarik states in Fig. 6 about first geographic region can be from #106 to 110 and second geographic region can be #602 to #606 and first interface can be #110 and second interface can be #604 and here packets are being forwarded as per the destination address) ;
	determining whether a destination of the network traffic is located in the first target geographic region (already stated refer to claim 20 and 27 in context with [0024, 0051, 0074, 0124]); and
	in response to determining that the destination of the network traffic is located in the first target geographic region, sending the network traffic to the first network node via one or more of the plurality of first tunnels (already discussed above; see claim 20…forwarding each of the one or more separated packets to one of one or more IP tunnels based on the classification of each of the one or more separated packets, wherein the one or more IP tunnels are connected to the scalable VIP appliance, and wherein the one or more IP tunnels comprise a forwarding tunnel group associated with the point-to-point VIP tunnel).
	But Tarik is silent about applying the one or more second routes to build a plurality of second tunnels that provide connectivity to the second network node, the one or more second routes being shared among the plurality of second tunnels; however Ng teaches in claim 11 and as per Fig. 1A/B wherein packet has been received at a first node (#106) and based on session information (i.e. the session information is based, at least in part, on one or more of a source IP address, a destination IP address, a source MAC address, a destination MAC address, a VLAN tag, a source port number, and a destination port number; see claim 12) of the received packet determining the tunnel based…. on the session information and the number of available tunnels; (ii) determining a first tunnel for transmitting the received packet according to the hash result; (iii) storing the session information and corresponding tunnel ID of the first tunnel in a first database; (iv) transmitting the received packet through the first tunnel; further see claim 9- 10 regarding second network node (#108); further refer in context with [0045] to [0046]… When the encapsulating packet arrives at network node 108, network node 108 may decapsulate the encapsulating packet in order to retrieve the packet. The packet is then sent to the destination of the packet by network node 108. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ng with the teachings of Tarik to make system more standardized. Having a mechanism wherein applying the one or more second routes to build a plurality of second tunnels that provide connectivity to the second network node, the one or more second routes being shared among the plurality of second tunnels; greater way more standardized approach can be carried out in the communication system.

	Regarding claim 14, Tarik in view of Ng teaches as per claim 12, wherein determining whether the destination of the network traffic is located in the first target geographic region comprises determining whether a destination IP address associated with the network traffic is included in a first list of IP addresses associated with the first target geographic region;Tarik already stated above refer to claim 20 and 27 in context with [0024, 0051, 0074, 0124].

	Regarding claim 15, Tarik in view of Ng teaches as per claim 12, wherein the first network node is associated with an egress point of the distributed network, and wherein sending the network traffic to the first network node causes the network traffic to egress the distributed network at the egress point; Tarik see Fig. 3-7.

Claim(s) 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hammam et al. (US Pub. No. 2016/0226755 A1), hereafter Tarik in view of in view of Ng et al. (US Pub. No. 2016/0285977 A1) and in further view of Vasseur et al. (US Pub. No. 2009/0144443 A1), hereafter Jean.

	Regarding claim 3, Tarik in view of Ng teaches as per claim 2, but Tarik is silent about wherein the operations further comprise storing the one or more first routes in a first routing table, the first routing table being shared among the plurality of first tunnels; however Jean states in claim 1 about establishing one or more tunnel mesh groups in at least a portion of a computer network, each tunnel mesh group corresponding to a differentiated routing profile (i.e. routing table); receiving traffic at the portion of the computer network, the traffic indicating a particular differentiated routing profile; and routing the traffic through the portion of the computer network along a tunnel of a particular tunnel mesh group corresponding to the particular differentiated routing profile traffic; further see claim 2 about creating the tunnel mesh groups through an auto-mesh of tunnels between the nodes on links that share differentiated routing profiles; further see claim 4- 10. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jean with the teachings of Tarik in view of Ng to make system more effective. Having a mechanism wherein the operations further comprise storing the one or more first routes in a first routing table, the first routing table being shared among the plurality of first tunnels; greater way resources can be utilized to carry out fast and effective communication in the communication system.

	Regarding claim 13, Tarik in view of Ng teaches as per claim 12, but Tarik is silent about storing, by the one or more processors, the one or more first routes in a first routing table, the first routing table being shared among the plurality of first tunnels; however Jean states in claim 1 about establishing one or more tunnel mesh groups in at least a portion of a computer network, each tunnel mesh group corresponding to a differentiated routing profile (i.e. routing table); receiving traffic at the portion of the computer network, the traffic indicating a particular differentiated routing profile; and routing the traffic through the portion of the computer network along a tunnel of a particular tunnel mesh group corresponding to the particular differentiated routing profile traffic; further see claim 2 about creating the tunnel mesh groups through an auto-mesh of tunnels between the nodes on links that share differentiated routing profiles; further see claim 4- 10. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jean with the teachings of Tarik in view of Ng to make system more effective. Having a mechanism wherein the operations further comprise storing the one or more first routes in a first routing table, the first routing table being shared among the plurality of first tunnels; greater way resources can be utilized to carry out fast and effective communication in the communication system.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammam et al. (US Pub. No. 2016/0226755 A1), hereafter Tarik in view of in view of Ng et al. (US Pub. No. 2016/0285977 A1) and Albright et al. (US Pat. No. 6209039 B1), hereafter Martin.

	Regarding claim 5, Tarik in view of Ng states as per claim 2, but Tarik is silent about wherein the plurality of first tunnels include at least one active tunnel and at least one standby tunnel; however Martin teaches in abstract regarding at least one active tunnel and at least one standby tunnel. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Martin with the teachings of Tarik in view of Ng to make system more effective. Having a mechanism wherein the plurality of first tunnels include at least one active tunnel and at least one standby tunnel; however Martin teaches in abstract regarding at least one active tunnel and at least one standby tunnel; greater way reliable communications can be carried out in the communication system.

Claim(s) 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hammam et al. (US Pub. No. 2016/0226755 A1), hereafter Tarik in view of in view of Ng et al. (US Pub. No. 2016/0285977 A1) and in further view of Balboni et al. (US Pat. No. 4890281).

	Regarding claim 9, Tarik in view of Ng teaches as per claim 2, but Tarik is silent about wherein, in response to the network traffic reaching an end of the path without matching a target geographic region of any of the virtual interfaces, the operations further comprise one or more of egressing the network traffic from the distributed network, capturing the network traffic in a buffer, or blackholing the network traffic; however Balboni states lines 23- 29 of col.1 about buffer packets which cannot be immediately forwarded because of routing conflicts or unavailability of the subsequent network stage or of the destination device. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Balboni with the teachings of Tarik in view of Ng to make system more reliable.

	Regarding claim 17, Tarik in view of Ng teaches as per claim 16, but Tarik is silent about wherein, in response to the network traffic reaching an end of the path without matching the target geographic region of any of the virtual interfaces, one or more of egressing the network traffic from the distributed network, capturing the network traffic in a buffer, or blackholing the network traffic; however Balboni states lines 23- 29 of col.1 about buffer packets which cannot be immediately forwarded because of routing conflicts or unavailability of the subsequent network stage or of the destination device. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Balboni with the teachings of Tarik in view of Ng to make system more reliable.


Claim(s) 10- 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hammam et al. (US Pub. No. 2016/0226755 A1), hereafter Tarik in view of in view of Ng et al. (US Pub. No. 2016/0285977 A1) and in further view of Aggarwal et al. (US Pat. No. 7801030 B1).

	Regarding claim 10, Tarik in view of Ng teaches as per claim 2, but Tarik fails to state about wherein the operations further comprise: determining one or more third routes to the first network node; applying the one or more third routes to build a plurality of third tunnels that provide connectivity to the first network node, the one or more third routes being shared among the plurality of third tunnels, wherein the plurality of third tunnels includes at least one standby tunnel; however Aggarwal states in lines 17- 55 of col. 6 about … dynamically create a plurality of VPN tunnels with a peer spoke network, e.g., a "peer spoke." The spoke designates (e.g., for each reachable address prefix) one of the tunnels as a primary (current) tunnel and the other tunnels as secondary (backup) tunnels, and monitors the performance of traffic, or "quality" (e.g., loss, delay, reachability, etc.) of all of the dynamic tunnels, such as, e.g., by an Optimized Edge Routing (OER) process…. By dynamically creating more than one spoke-to-spoke tunnel, the inventive technique provides for secondary/backup tunnels in the event the primary tunnel fails or degrades in quality, without requiring the use/interaction of the hub. Also, by dynamically routing traffic between the spoke and peer spoke over multiple tunnels based on tunnel quality, the inventive technique provides a VPN client with increased uptime, high availability, less congestion, brownout avoidance, redundancy, and the ability to load balance among multiple tunnels based on the quality of the tunnels, thereby optimizing spoke-to-spoke tunnel performance….. (i.e. here backup/secondary tunnels can be standby tunnel and primary and secondary routes as a third routes shared among plurality of third tunnels (primary + secondary tunnels) ). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Agarwal with the teachings of Tarik in view of Ng to make system more standardized. Having a mechanism wherein the operations further comprise: determining one or more third routes to the first network node; applying the one or more third routes to build a plurality of third tunnels that provide connectivity to the first network node, the one or more third routes being shared among the plurality of third tunnels, wherein the plurality of third tunnels includes at least one standby tunnel; greater way more standardized approach can be carried out in the communication system.

	Regarding claim 11, Tarik in view of Ng and Aggarwal teaches as per claim 10, a third virtual interface associated with the first target geographic region performs operations associated with the one or more third routes, the plurality of third tunnels, or both (Tarik; see Fig. 6 regarding 604 as 3rd virtual interface associated with #608’s location); and the third virtual interface provides an alternative virtual interface for sending the network traffic to the first target geographic region when the first virtual interface is determined to be unviable; as discussed above in Aggarwal reference about backup tunnel/s.

	Regarding claim 18, Tarik in view of Ng teaches as per claim 12, but Tarik fails to state about determining one or more third routes to the first network node;
	applying the one or more third routes to build a plurality of third tunnels that provide connectivity to the first network node, the one or more third routes being shared among the plurality of third tunnels, each of the plurality of third tunnels being based on the one or more third routes; and in response to determining that the destination of the network traffic is located in the first target geographic region and that the plurality of first tunnels are unviable, sending, by the one or more processors, the network traffic to the first network node via one or more of the plurality of third tunnels; however Aggarwal states in lines 17- 55 of col. 6 about … dynamically create a plurality of VPN tunnels with a peer spoke network, e.g., a "peer spoke." The spoke designates (e.g., for each reachable address prefix) one of the tunnels as a primary (current) tunnel and the other tunnels as secondary (backup) tunnels, and monitors the performance of traffic, or "quality" (e.g., loss, delay, reachability, etc.) of all of the dynamic tunnels, such as, e.g., by an Optimized Edge Routing (OER) process…. By dynamically creating more than one spoke-to-spoke tunnel, the inventive technique provides for secondary/backup tunnels in the event the primary tunnel fails or degrades in quality, without requiring the use/interaction of the hub. Also, by dynamically routing traffic between the spoke and peer spoke over multiple tunnels based on tunnel quality, the inventive technique provides a VPN client with increased uptime, high availability, less congestion, brownout avoidance, redundancy, and the ability to load balance among multiple tunnels based on the quality of the tunnels, thereby optimizing spoke-to-spoke tunnel performance….. (i.e. here backup/secondary tunnels can be standby tunnel and primary and secondary routes as a third routes shared among plurality of third tunnels (primary + secondary tunnels) ); further as discussed above in Aggarwal reference about backup tunnel/s in case for unviable scenario. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Agarwal with the teachings of Tarik in view of Ng to make system more standardized. Having a mechanism about determining one or more third routes to the first network node; applying the one or more third routes to build a plurality of third tunnels that provide connectivity to the first network node, the one or more third routes being shared among the plurality of third tunnels, each of the plurality of third tunnels being based on the one or more third routes; and in response to determining that the destination of the network traffic is located in the first target geographic region and that the plurality of first tunnels are unviable, sending, by the one or more processors, the network traffic to the first network node via one or more of the plurality of third tunnels; greater way more standardized approach can be carried out in the communication system.

Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hammam et al. (US Pub. No. 2016/0226755 A1), hereafter Tarik in view of in view of Ng et al. (US Pub. No. 2016/0285977 A1) and in further view of Aielli et al. (US Pat. No. 11092447 B2).

	Regarding claim 22, Tarik in view of Ng teaches as per claim 2, but Tarik is silent about wherein determining whether the destination of the network traffic is located in the first target geographic region comprises determining whether a destination address associated with the network traffic is included in a first list of network addresses associated with the first target geographic region; however Aielli teaches in claim 1 about  computing one or more pleasantness scores for nodes representing sites within a geographic location, wherein the one or more pleasantness scores comprise a first pleasantness score for a first node of the nodes and a second pleasantness score for a second node of the nodes; determining, based upon the one or more pleasantness scores, a route between a source address and a destination address within the geographic location by performing: identifying M shortest paths connecting the source address and the destination address;… It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Aielli with the teachings of Tarik in view of Ng to make system more standardized.


Claim(s) 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hammam et al. (US Pub. No. 2016/0226755 A1), hereafter Tarik in view of in view of Ng et al. (US Pub. No. 2016/0285977 A1) and in further view of Lapuh et al. (US Pub. No. 2009/0092043 A1).

	Regarding claim 23, Tarik in view of Ng teaches as per claim 2, but Tarik is silent about wherein the plurality of first tunnels include at least one active tunnel and at least one standby tunnel; however Lapuh teaches about …Control traffic and data traffic are communicated over virtual tunnels between individual switches of the cluster switch, where each virtual tunnel has an active channel and at least one standby channel.…; see abstract. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lapuh with the teachings of Tarik in view of Ng to make system more standardized.
Allowable Subject Matter
	Claims 19- 21 are allowed.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468